Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 1 of 20 PageID #: 2194




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          SHERMAN DIVISION



   JUAN LOZADA-LEONI,                                    §

   Plaintiff,                                            §

                                                         §

   v.                                                    §                     Civil Action No.


                                                         §              4:20-cv-00068-RWS-CMC


   MONEYGRAM INTERNATIONAL, INC., and §

   MONEYGRAM PAYMENT SYSTEMS, INC.                       §

   Defendants.                                            §



   JUAN LOZADA – LEONI’S RESPONSE TO MONEYGRAM INTERNATIONAL INC.’S

                MOTION FOR SUMMARY JUDGEMENT AND BRIEF IN SUPPORT

   Plaintiff Juan Lozada – Leoni (“Mr. Lozada”) files this Response to MoneyGram International

   Inc.’s Motion for Summary Judgment and Brief in Support and states:



          A RESPONSE TO MGI’S STATEMENT OF THE ISSUE TO BE DECIDED

   1.           Plaintiff Juan Lozada – Leoni brought a SOX whistleblower lawsuit against his former

   employers MoneyGram Payment Systems, Inc. (“MPSI”) and MoneyGram International

   (“MGI”). MoneyGram International moved for summary judgement arguing that MoneyGram


   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                     1
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 2 of 20 PageID #: 2195




   International is not Mr. Lozada’s employer. MGI says the sole question presented in its motion

   for summary judgment is may Plaintiff seek relief against MGI under the Sarbanes Oxley Act

   despite the fact that he was not employed by MGI? Mr. Lozada has three answers to MGI’s

   question. First MGI’s burden is to prove that there is no dispute as to any material facts and MGI

   is entitled to judgment as a matter of law regarding MGI’s status as Mr. Lozada’s employer and

   MGI has not met this burden. Fed. R. Civ. P. 56(a). In United States vs. Jon-T Chemicals, Inc.

   the Court of Appeals for the 5th Circuit held that if a parent company exercises total domination

   and control over a subsidiary then consequently the subsidiary is the alter ego of the parent

   company and it is not clearly erroneous for the district court to pierce the corporate veil and hold

   the parent company liable for acts done by the subsidiary. United States v. Jon-T Chemicals, Inc.,

   768 F.2d 686, 689 (5th Cir. 1985). [Exhibit 1.] MGI has failed to prove that MPSI is not MGI’s

   alter ego. MGI has failed to prove that the court should not pierce the corporate veil and hold

   MGI liable for acts done by MPSI. Thus, MGI has failed to prove that MGI is entitled to

   judgment as a matter of law regarding MGI’s status as Mr. Lozada’s employer.

   2.      Second, MGI cannot obtain summary judgment before Mr. Lozada deposes five key

   witnesses. Rule 56(d) of the Federal Rules of Civil Procedure says, “if a nonmovant shows by

   affidavit or declaration that for specified reasons, it cannot present facts essential to justify its

   opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to obtain

   affidavits or declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R.

   Civ. P. 56. [Exhibit 2]. Mr. Lozada has attached a declaration from Theodore Garber, Mr.

   Lozada’s attorney, stating that Mr. Lozada cannot present facts essential to justify his opposition

   to MGI’s motion for summary judgment because Mr. Lozada has not deposed Craig Bernier,

   Sylvia Gil, Derya White, and Fredy Morales and these depositions will prove that MPSI was




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                         2
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 3 of 20 PageID #: 2196




   MGI’s alter ego. [Exhibit 3]. On April 16, 2020 the Court signed the Second Amended Docket

   Control Order, which states that Mr. Lozada has until June 29, 2020 to depose Craig Bernier,

   Sylvia Gil, Derya White, and Fredy Morales. [Exhibit 4, page 3 of Document 87 and pages 3,4,

   6, and 7 of Document 86]. These four witnesses will establish that MPSI is MGI’s alter ego. In

   United States vs. Jon-T Chemicals, Inc. the Court of Appeals for the 5th Circuit held that if a

   parent company exercises total domination and control over a subsidiary then consequently the

   subsidiary is the alter ego of the parent company and it is not clearly erroneous for the district

   court to pierce the corporate veil and hold the parent company liable for acts done by the

   subsidiary. United States v. Jon-T Chemicals, Inc., 768 F.2d 686, 689 (5th Cir. 1985). [Exhibit

   1]. If the court finds that MGI has met its burden, then the Court should defer considering MGI’s

   motion for summary judgment because Mr. Lozada needs to depose Craig Bernier, Sylvia Gil,

   Derya White, and Fredy Morales in order to confirm that MPSI is MGI’s alter ego. Then after

   these witnesses confirm that MPSI is MGI’s alter ego, the Court should deny MGI’s motion for

   summary judgment because MGI exercises total domination and control over MPSI and

   consequently MPSI is the alter ego of MGI. Thus, after these witnesses confirm that MPSI is

   MGI’s alter ego, the court should pierce the corporate veil and hold MGI liable for acts done by

   MPSI.

   3.      Third, MPSI is MGI’s alter ego so the court should pierce the corporate veil and hold

   MGI liable for MPSI’s actions. The Defendants argue in their brief that Mr. Lozada was working

   for MoneyGram Payment Systems, Inc. [Exh. 7 (Dkt. No. 83, paragraph 2).] MoneyGram

   International Inc. stated in its 2017 10-K that: “[w]e conduct our business primarily through our

   wholly owned subsidiary, MoneyGram Payment Systems, Inc. ("MPSI"), under the MoneyGram

   brand.” [Page 3 of exhibit 5]. Thus, MoneyGram International owns 100% of MoneyGram




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                      3
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 4 of 20 PageID #: 2197




   Payment Systems, Inc. MoneyGram International controls MoneyGram Payment Systems, Inc.

   Even if the Court believes that Mr. Lozada was working for MoneyGram Payment Systems, Inc.,

   Mr. Lozada has to be working for MoneyGram International, Inc as well. The idea that Mr.

   Lozada could be working for MPSI and not MGI is not possible because MGI controls every

   decision that MPSI makes. Therefore, MGI is Mr. Lozada’s employer. MGI exercises total

   domination and control over MPSI and consequently MPSI is the alter ego of MGI so the court

   should pierce the corporate veil and hold MGI liable for MPSI’s actions.



        A RESPONSE TO MGI’S STATEMENT OF UNDISPUTED MATERIAL FACTS

   4.     MGI’s statement of undisputed material facts says that MPSI is Mr. Lozada’s employer.

   [Exh. 7 (Dkt. No. 83, paragraph 2).] Mr. Lozada argues that MGI is also Mr. Lozada’s employer

   because MGI’s alter ego is MPSI. Mr. Lozada and the defendants dispute whether MGI is Mr.

   Lozada’s employer.



                                  ARGUMENT AND AUTHORITY

   5.     Mr. Lozada has alleged a cause of action against MoneyGram International and

   MoneyGram Payment Systems, Inc. for retaliation in violation of the Sarbanes – Oxley Act, 18

   USC § 1514A. The questions presented in this response are simple: First, has MGI met its

   burden regarding MGI’s status as Mr. Lozada’s employer? Second, if the court reaches question

   two, can MGI obtain summary judgment before Mr. Lozada deposes five key witnesses? Third if

   the court reaches question three, when should the court pierce the corporate veil and hold MGI

   liable for acts done by MPSI? The answers are that MGI has not met its burden regarding MGI’s

   status as Mr. Lozada’s employer. In addition, if the court reaches question two, then the court




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                   4
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 5 of 20 PageID #: 2198




   should allow Mr. Lozada to depose five key witnesses before ruling on MGI’s motion for

   summary judgment. Last, if the Court reaches question three, then the court should hold that

   MPSI is MGI’s alter ego. The court should pierce the corporate veil, hold MGI liable for MPSI’s

   actions, and deny MGI’s Motion for Summary Judgment.



   A.     Summary Judgment Standard



   6.        Summary judgment is proper under Rule 56(a) of the Federal Rules of Civil Procedure “if

   the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute about a material fact is

   genuine when “the evidence is such that a reasonable jury could return a verdict for the

   nonmoving party.” Anderson v. LibertyLobby Inc., 477 U.S. 242, 248 (1986). Substantive law

   identifies which facts are material. Id. The trial court “must resolve all reasonable doubts in favor

   of the party opposing the motion for summary judgment.” Casey Enters., Inc. v. Am. Hardware

   Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

   7.        The party seeking summary judgment bears the initial burden of informing the court

   of its motion and identifying “depositions, documents, electronically stored information,

   affidavits or declarations, stipulations (including those made for purposes of the motion only),

   admissions, interrogatory answers, or other materials” that demonstrate the absence of a genuine

   issue of material fact. Fed. R. Civ. P. 56(c)(1)(A); Celotex Corp. v. Catrett, 477 U.S. 317, 323

   (1986).




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                       5
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 6 of 20 PageID #: 2199




   B. MoneyGram International Inc. has not met its burden of demonstrating that MGI is

   entitled to judgment as a matter of law.


   8.     Summary judgment is proper under Rule 56(a) of the Federal Rules of Civil Procedure “if

   the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To make out a claim

   under Section 1514A, Mr. Lozada must prove each of the following elements: (1) he

   engaged in protected whistleblowing activity; (2) his employer knew that he engaged in the

   protected activity; (3) he suffered an adverse action; and (4) the protected activity was a

   contributing factor in the adverse action. Halliburton, Inc. v. Administrative Review Bd., 771

   F.3d 254, 259 (5th Cir. 2014). See, e.g., Wallace v. Andeavor Corp., 916 F.3d 432, 426-427 (5th

   Cir. 2019); Paul v. Cisco Sys., Inc., No. 4:17-cv-00599, 2018 WL 1386863, at *2 (E.D. Tex. Feb.

   26, 2018). In MoneyGram International Inc.’s brief, MoneyGram International, Inc. argues that

   MoneyGram International, Inc. was not Mr. Lozada’s employer. [Exh. 6 (Dkt. No. 83, paragraph

   12).] However, the 5th Circuit has held that if a parent company exercises total domination and

   control over a subsidiary then consequently the subsidiary is the alter ego of the parent company

   and it is not clearly erroneous for the court to pierce the corporate veil and hold the parent

   company liable for acts done by the subsidiary. United States v. Jon-T Chemicals, Inc., 768 F.2d

   686, 689 (5th Cir. 1985). [Exhibit 1, page 1]. Defendants argue that Mr. Lozada worked for

   MPSI. [Exh. 7 (Dkt. No. 83, paragraph 2).] MGI stated in its 2017 10-K that: “We conduct our

   business primarily through our wholly owned subsidiary, MoneyGram Payment Systems, Inc.

   ("MPSI"), under the MoneyGram brand.” [Exhibit 5]. Thus, MGI owns 100% of MPSI. In

   United States vs. Jon-T Chemicals, Inc. the Court of Appeals for the 5th Circuit held that there is




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                       6
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 7 of 20 PageID #: 2200




   “…a laundry list of factors to be used in determining whether a subsidiary is the alter ego of its

   parent. These include whether:


   (1) the parent and the subsidiary have common stock ownership;


   (2) the parent and the subsidiary have common directors or officers;


   (3) the parent and the subsidiary have common business departments;


   (4) the parent and the subsidiary file consolidated financial statements and tax returns;


   (5) the parent finances the subsidiary;


   (6) the parent caused the incorporation of the subsidiary;


   (7) the subsidiary operates with grossly inadequate capital;


   (8) the parent pays the salaries and other expenses of the subsidiary;


   (9) the subsidiary receives no business except that given to it by the parent;


   (10) the parent uses the subsidiary's property as its own;


   (11) the daily operations of the two corporations are not kept separate; and


   (12) the subsidiary does not observe the basic corporate formalities, such as keeping separate

   books and records and holding shareholder and board meetings. The court said, “additional

   factors that are sometimes mentioned are (1) "[w]hether the directors and officers of [the

   subsidiary] act independently in the interest of that company, or whether they take their orders

   from the [parent] and act in the [parent's] interest," Baker, 656 F.2d at 180; and (2) the



   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                      7
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 8 of 20 PageID #: 2201




   "connection of [the] parent's employee, officer or director to [the] subsidiary's tort or contract

   giving rise to [the] suit," Miles, 703 F.2d at 196. United States v. Jon-T Chemicals, Inc., 768 F.2d

   686, 692 (5th Cir. 1985). [Exhibit 1]. MGI failed to use these factors to analyze MGI’s status as

   Mr. Lozada’s employer. Therefore, MGI did not carry its burden to prove that MGI is entitled to

   summary judgment as a matter of law.


   C. MGI’s motion for summary judgment is premature and thus the court should defer

   considering the motion.


   9.      Rule 56(d) of the Federal Rules of Civil Procedure says, “if a nonmovant shows by

   affidavit or declaration that for specified reasons, it cannot present facts essential to justify its

   opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to obtain

   affidavits or declarations or to take discovery; or (3) issue any other appropriate order. [Exhibit

   2]. Mr. Lozada has attached a declaration from Theodore Garber, Mr. Lozada’s attorney, stating

   that Mr. Lozada cannot present facts essential to justify his opposition to MGI’s motion for

   summary judgment because Mr. Lozada has not deposed Craig Bernier, Sylvia Gil, Derya White,

   and Fredy Morales and these depositions will prove that MPSI is MGI’s alter ego. [Exhibit 3].

   On April 16, 2020 the Court ruled that Mr. Lozada has until June 29, 2020 to depose Craig

   Bernier, Sylvia Gil, Derya White, and Fredy Morales. [Exhibit 4, page 3 of Document 87 and

   pages 3,4, 6, and 7 of Document 86]. Mr. Garber’s declaration says that on behalf of Mr. Lozada,

   Mr. Garber is going to ask Craig Bernier, Sylvia Gil, Derya White, and Fredy Morales questions

   regarding the laundry list of factors that the Fifth Circuit stated are crucial in determining

   whether a subsidiary is the alter ego of its parent. [Page 3 of Exhibit 3]. Mr. Garber’s declaration

   says that the sworn responses of these four witnesses will establish that MPSI is MGI’s alter ego.

   [Id.] The court should allow Mr. Lozada to establish all the material facts before the court rules


   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                         8
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 9 of 20 PageID #: 2202




   on MGI’s motion for summary judgement. Then after these witnesses establish that MPSI is

   MGI’s alter ego, the Court should deny MGI’s motion for summary judgment. After these

   witnesses establish that MGI exercises total domination and control over MPSI the court should

   pierce the corporate veil and hold MGI liable for MPSI’s actions.



   D. MoneyGram International, Inc. is not entitled to summary judgment as a matter of law.

   10.    Summary judgment is proper under Rule 56(a) of the Federal Rules of Civil Procedure

   only if the movant shows that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

   P. 56(a). [Exhibit 2]. MGI is not entitled to summary judgment as a matter of law because

   MoneyGram Payment Systems, Inc. is MoneyGram International’s alter ego and thus the court

   should pierce the corporate veil and hold MGI liable for MPSI’s actions. In United States vs.

   Jon-T Chemicals, Inc., John H. Thomas, Lonnie D. Clark, and Jon-T Farms, Inc. used fraudulent

   misrepresentations to obtain agricultural subsidies from the government under the Upland Cotton

   Program. United States v. Jon-T Chemicals, Inc., 768 F.2d 686, 688 (5th Cir. 1985). [Exhibit 1,

   page 1]. The government sought to hold liable the parent company of Jon-T Farms — Jon-T

   Chemicals — on the ground that Farms was its alter ego or agent. Id. at 689. [Exhibit 1, page 1].

   The district court ruled that Jon-T Chemicals exercised total domination and control over Jon-T

   Farms and that consequently Farms was the alter ego of Chemicals. Id. On this basis, the district

   court entered judgment against Chemicals in the amount of $4,787,604.20. Id. In United States

   vs. Jon-T Chemicals, Inc. the United States Court of Appeals for the Fifth Circuit affirmed the

   district court’s decision because there is “a laundry list of factors to be used in determining

   whether a subsidiary is the alter ego of its parent” and “the district court applied the correct legal

   standard and made findings of fact that are not clearly erroneous.” Id. Similarly, in Mr. Lozada’s




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                      9
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 10 of 20 PageID #: 2203




   case, applying the Fifth Circuit’s laundry list of factors for determining whether a subsidiary is

   the alter ego of its parent proves that MGI exercises total domination and control over MPSI,

   MGI’s alter ego is MPSI, and that the court should pierce the corporate veil and hold MGI liable

   for MPSI’s actions. The first factor is the parent and the subsidiary have common stock

   ownership. [Exhibit 1, page 5]. Mr. Lozada does not know the answer, but Mr. Lozada will be

   able to learn this information after deposing Sylvia Gil, Craig Bernier, Derya White, Fredy

   Morales, and Dana Johnson. The second factor is the parent and the subsidiary have common

   directors or officers. Id. MPSI and MGI have common directors or officers. Mr. Lozada began

   working as a Senior Manager for the U.S. Regional Compliance Team for MoneyGram Payment

   Systems, Inc on October 18, 2016. [Exhibit 7, Dkt. No. 83, paragraph 2.] Mr. Lozada’s

   declaration states, “I never made a distinction between MoneyGram Payment Systems, Inc. and

   MoneyGram International because we always referred to ourselves as being employees of

   MoneyGram, we were told that our bosses were Andres Villarreal, the Chief Compliance Officer

   for MoneyGram and Alex Holmes, the CEO of MoneyGram International, Inc.” [Exhibit 6,

   pages 3 and 4]. According to MoneyGram International, Inc.’s 2017 10-K, Alex Holmes has

   served as the Chief Executive Officer since January 2016. [Exhibit 5 at page 10]. Also,

   MoneyGram International, Inc.’s 2017 10-K lists Andres Villareal as a member of its executive

   leadership team and states that Andres Villareal has been MoneyGram International’s Chief

   Compliance Officer since March 2016. [Exhibit 5 at pages 10 and 11]. Thus, MPSI and MGI

   have common directors or officers. The third factor is the parent and the subsidiary have

   common business departments. [Exhibit 1, page 5]. MGI and MPSI have common business

   departments. MGI’s 2017 10-K says, “We conduct our business primarily through our wholly-

   owned subsidiary, MoneyGram Payment Systems, Inc. ("MPSI"), under the MoneyGram brand.”




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                      10
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 11 of 20 PageID #: 2204




   [Exhibit five at page 3]. Also, MoneyGram had a 2016 Global Partner Compliance Policy.

   [Exhibit 8, page 1]. This policy does not identify whether this is a MoneyGram International

   policy or a MoneyGram Payment Systems, Inc policy. In addition, the Deferred Prosecution

   Agreement between the Department of Justice and MoneyGram International did not distinguish

   between employees of MoneyGram International, Inc. and employees of MoneyGram Payment

   Systems, Inc. [Exhibit 13.] Plus, after Mr. Lozada applied for a job with MoneyGram, Alan

   Brooks, a Senior Recruiter for MoneyGram International, wrote Mr. Lozada an email in which

   Mr. Brooks said, “Thank you for applying to MoneyGram International.” [Exhibit 17, page 1].

   Mr. Brooks then interviewed Mr. Lozada for the job. [Exhibit 6, pages 1 and 2]. Mr. Brooks

   scheduled a second interview for Mr. Lozada and put in that email: “Friday September 9th:

   Onsite interview with MoneyGram International.” [Exhibit 19]. Also, after MoneyGram hired

   Mr. Lozada, Juan Manuel Gonzalez, Mr. Lozada’s boss, sent an email to every member of the

   compliance department at MoneyGram on October 7, 2016 announcing that Mr. Lozada had

   been hired to lead the U.S. Regional Compliance Team and Mr. Gonzalez never referred to

   MPSI as the company that he or anyone in the message was working for. [Exhibit 18 and Exhibit

   6 at Page 5] That email did contain Mr. Gonzalez’s signature block, which said that Mr.

   Gonzalez worked for MoneyGram International. [Exhibit 18]. The fourth factor is the parent and

   the subsidiary file consolidated financial statements and tax returns. MGI and MPSI file

   consolidated financial statements and tax returns. Paragraph seven of Mr. Lozada’s second

   amended complaint alleges that, “MPSI’s financial information is included in the consolidated

   financial statements of MGI.”. [Exhibit 10]. Both MGI and MPSI in their answers, admitted this

   allegation. [Exhibit 11]. The fifth factor is the parent finances the subsidiary. [Exhibit 1, page 5].

   Mr. Lozada does not know the answer, but Mr. Lozada will be able to learn this information after




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                     11
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 12 of 20 PageID #: 2205




   deposing Sylvia Gil, Craig Bernier, Derya White, Fredy Morales, and Dana Johnson. The sixth

   factor is the parent caused the incorporation of the subsidiary. Id. Mr. Lozada does not know the

   answer, but Mr. Lozada will be able to learn this information after deposing Sylvia Gil, Craig

   Bernier, Derya White, Fredy Morales, and Dana Johnson. The seventh factor is the subsidiary

   operates with grossly inadequate capital. Id. Mr. Lozada does not know the answer, but Mr.

   Lozada will be able to learn this information after deposing Sylvia Gil, Craig Bernier, Derya

   White, Fredy Morales, and Dana Johnson. The eighth factor is the parent pays the salaries and

   other expenses of the subsidiary. Id. Mr. Lozada does not know the answer, but Mr. Lozada will

   be able to learn this information after deposing Sylvia Gil, Craig Bernier, Derya White, Fredy

   Morales, and Dana Johnson. The ninth factor is the subsidiary receives no business except that

   given to it by the parent. MPSI receives no business except that given to it by the parent. In Mr.

   Lozada’s declaration he says, “For operating purposes MoneyGram was a single company, not

   two companies.” [Exhibit 6 at page 4.] Thus, all of MPSI’s business comes from people who

   think they are using MoneyGram International, Inc. to transfer money. The tenth factor is the

   parent uses the subsidiary's property as its own. [Exhibit 1, page 5]. MGI uses MPSI’s property

   as its own. MGI’s 2017 10-K says, “[w]e conduct our business primarily through our wholly-

   owned subsidiary, MoneyGram Payment Systems, Inc. ("MPSI"), under the MoneyGram brand.”

   [Exhibit five at page three.] The eleventh factor is the daily operations of the two corporations

   are kept separate. [Exhibit 1, page 5]. The daily operations of the two corporations are not kept

   separate. MGI’s 2017 10-K says, “[w]e conduct our business primarily through our wholly-

   owned subsidiary, MoneyGram Payment Systems, Inc. ("MPSI").” Exhibit 5 at page 3. The

   twelfth factor is the subsidiary observes the basic corporate formalities, such as keeping separate

   books and records and holding shareholder and board meetings. [Exhibit 1, page 5]. Mr. Lozada




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                     12
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 13 of 20 PageID #: 2206




   does not know the answer, but Mr. Lozada will be able to learn this information after deposing

   Sylvia Gil, Craig Bernier, Derya White, Fredy Morales, and Dana Johnson. An additional factor

   that is sometimes mentioned is (1) "[w]hether the directors and officers of [the subsidiary] act

   independently in the interest of that company, or whether they take their orders from the [parent]

   and act in the [parent's] interest," Baker, 656 F.2d at 180. Id. According to Mr. Lozada’s

   declaration, the directors and officers of MPSI take their orders from MGI and act in MGI’s

   interest. Exhibit 6 at page 4. Mr. Lozada’s declaration says, “MPSI makes decisions with the sole

   purpose of benefiting MGI.” Id. Another factor that is sometimes mentioned is the "connection

   of [the] parent's employee, officer or director to [the] subsidiary's tort or contract giving rise to

   [the] suit," Miles, 703 F.2d at 196. United States v. Jon-T Chemicals, Inc., 768 F.2d 686, 692

   (5th Cir. 1985). [Exhibit 1, page 5]. MGI’s employees, officers and directors are connected to

   MPSI’s tort giving rise to the lawsuit. MPSI violated 18 USC § 1514A. That statue says, “No

   company with a class of securities registered under section 12 of the Securities and Exchange

   Act of 1934, or that is required to file reports under section 15(d) of the Securities Exchange Act

   of 1934 (15 U.S.C. 78o(d)) including any subsidiary or affiliate whose financial information is

   included in the consolidated financial statements of such company… may discharge, demote,

   suspend, threaten, harass, or in any other manner discriminate against an employee in the terms

   and conditions of employment because of any lawful act done by the employee … to otherwise

   assist in a proceeding filed relating to an alleged violation of section 1341, 1343, 1344, or 1348,

   any rule or regulation of the Securities and Exchange Commission, or any provision of Federal

   law relating to fraud against shareholders.” 18 U.S.C. § 1514A. [Exhibit 12.] To state a claim

   under Section 1514A, Mr. Lozada must prove each of the following elements: (1) he engaged

   in protected whistleblowing activity; (2) his employer knew that he engaged in the protected




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                         13
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 14 of 20 PageID #: 2207




   activity; (3) he suffered an adverse action; and (4) the protected activity was a contributing factor

   in the adverse action. Halliburton, Inc. v. Administrative Review Bd., 771 F.3d 254, 259 (5th Cir.

   2014). See, e.g., Wallace v. Andeavor Corp., 916 F.3d 432, 426-427 (5th Cir. 2019); Paul v.

   Cisco Sys., Inc., No. 4:17-cv-00599, 2018 WL 1386863, at *2 (E.D. Tex. Feb. 26, 2018).

   11.    Mr. Lozada engaged in protected whistleblowing activity. The 2012 Deferred Prosecution

   Agreement between MoneyGram International and the Department of Justice said, “the

   Company acknowledges and agrees that the Department will file the attached two count criminal

   Information in the United States District Court for the Middle District of Pennsylvania charging

   the Company with knowingly and intentionally aiding and abetting wire fraud, in violation of

   Title 18, United States Code, Sections 1343 and 2, and willfully failing to implement an effective

   anti-money laundering program, in violation of Title 31, United States Code, Section 5318(h)

   and regulations issued thereunder.” Exhibit 13, Page 1.

   12.    The 2012 Deferred Prosecution Agreement between MoneyGram International and the

   Department of Justice also said, “In return for the full and truthful cooperation of the Company,

   and its compliance with the other terms and conditions of this Agreement, the Department

   agrees, subject to Paragraphs 16 through 19 below, not to use any information related to the

   conduct described in the attached Statement of Facts against the Company in any criminal or

   civil case, except: (a) in a prosecution for perjury or obstruction of justice; or (b) in a prosecution

   for making a false statement.” (Exhibit 13, page 6).

   13.    In addition, the 2012 Deferred Prosecution Agreement between MoneyGram

   International and the Department of Justice said “[t]he Company represents that, in addition to

   the enhancements it has already made to its anti-fraud and anti-money laundering programs as

   described in the Statement of Facts, the Company has or will also undertake, at a minimum, the




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                     14
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 15 of 20 PageID #: 2208




   enhanced compliance obligations described in Attachment C, which is incorporated by reference

   into this agreement, for the duration of this Agreement.” (Exhibit 13, page 7).

   14.    Attachment C of the 2012 Deferred Prosecution Agreement between MoneyGram

   International and the Department of Justice said “[t]he Company will require all MoneyGram

   Agents around the world, regardless of their location, to adhere to either the anti-fraud and anti-

   money laundering standards as defined by the FATF interpretive guidelines for Money Services

   Businesses or the U.S. anti-fraud and anti-money laundering standards, whichever is stricter.

   This new policy will ensure that all MoneyGram Agents throughout the world will, at a

   minimum, be required to adhere to U.S. anti-fraud and anti-money laundering standards.”

   (Exhibit 13, page 31).

   15.    The 2012 Deferred Prosecution Agreement between MoneyGram International and the

   Department of Justice said, “this Agreement is effective for a period beginning on the date on

   which the Information is filed and ending five (5) years from that date (the "Term"). (Exhibit 13,

   page 2). The DPA was filed on November 9th, 2012. Id. Thus, the DPA ends on November 9th,

   2017. Id. Mr. Lozada assisted in a proceeding filed relating to an alleged violation of section

   1343 when Mr. Lozada assisted MGI in complying with the DPA. Rule 1.4 of MoneyGram’s

   2016 Global Partner Compliance Policy says, “Agents shall provide accurate and complete

   information to MoneyGram when there are any material change(s) in the ownership of the

   Agent.” Exhibit 8, page 4. In order to comply with this policy agents must know the owners of

   all of their stores. Also, rule 10.1 of MoneyGram’s 2016 Global Partner Compliance Policy says,

   “all Agents who violate this Policy, or any applicable law or regulation, shall be subject to

   immediate corrective or remedial action including probation, suspension of service, or

   termination of MoneyGram’s services. (exhibit 8, page 15).




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                   15
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 16 of 20 PageID #: 2209




   16.    Mr. Lozada’s declaration says that Derya White is a regional compliance officer for

   MoneyGram and that Dana Johnson is the regulatory and compliance manager for SuperValu.

   [Exhibit 6, page 4]. Mr. Lozada’s declaration says that MoneyGram ensures that its agents are

   following the MoneyGram Global Partner Compliance Policy through Headquarters Reviews.

   (Id.). On April 6, 2014, Derya White conducted a headquarters review of SuperValu. Dana

   Johnson represented SuperValu at this meeting. Exhibit 14, page 1 and page 2. On December 19,

   2016, Derya White conducted a headquarters review of SuperValu. Dana Johnson represented

   SuperValu at this meeting. Exhibit 15, page 1 and page 3.

   17.    Dayna Karel was a Sales Manager for MoneyGram. (exhibit 6, page 5). Juan Manuel

   Gonzalez was the boss of Juan Antonio Lozada, the Plaintiff. Id. On December 5, 2018, Mr.

   Gonzalez testified in a deposition that around 2017, he instructed Derya White to assist the

   quarterly business review that Dayna Karel was facilitating at SuperValu. [Exhibit 16 at page 2.]

   According to Mr. Lozada’s declaration, Mr. Lozada also attended the SuperValu meeting

   because Mr. Lozada wanted to know how SuperValu was complying with MoneyGram’s

   policies. [Exhibit 6, page 5]. According to Mr. Lozada’s declaration, at the SuperValu meeting,

   Mr. Lozada learned that SuperValu did not know the owners of 13 SuperValu stores. Id. This

   was a violation of Rule 1.4 of MoneyGrams’s 2016 Global Partner Compliance Policy, which

   says, “Agents shall provide accurate and complete information to MoneyGram when there are

   any material change(s) in the ownership of the Agent.” [Exhibit 8 page 4 and Exhibit 6, page 5].

   In order to comply with this policy SuperValu had to know the owners of all of its stores and

   SuperValu did not know the owners of 13 of its stores. [Exhibit 6, page 5] Mr. Lozada and Ms.

   White had to visit SuperValu and start asking questions in order to find out that SuperValu did

   not know the owners of 13 of its stores. [Id.]




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                   16
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 17 of 20 PageID #: 2210




   18.    According to Mr. Lozada’ declaration, Mr. Lozada told his boss, Juan Manuel Gonzalez,

   that SuperValu does not know the owners of 13 of its stores and Mr. Lozada recommended that

   MoneyGram suspend the 13 stores in accordance with MoneyGram’s 2016 Global Partner

   Compliance Policy. [Id.] Mr. Lozada was helping MoneyGram comply with the DPA, which is

   protected whistleblower activity. [Id.] MPSI and MGI knew that Mr. Lozada engaged in the

   protected activity. [Id.] Mr. Lozada suffered an adverse action. [Id.] Mr. Lozada’s declaration

   states that Juan Manuel Gonzalez demoted Mr. Lozada by removing him from the SuperValu

   account. [Id.] Mr. Lozada’s declaration also states that MPSI fired him on April 4, 2017. [Id.] In

   Mr. Gonzalez’s 2018 deposition, Mr. Lozada’s attorney, Davut Atik, asked Mr. Gonzalez, “so

   losing a customer altogether because a store is suspended did not factor into your decision with

   regard to these 13 stores.” Mr. Gonzalez said, “It played a part, but it wasn’t the entire situations

   of what was happening.” [Page 2 of exhibit 9]. Mr. Gonzalez is testifying that losing a customer

   was a factor in Mr. Gonzalez’s reluctance to suspend the 13 SuperValu stores. Id. Thus, Mr.

   Lozada told Mr. Gonzalez to suspend the stores. [Exhibit 6, page 5]. Mr. Gonzalez feared losing

   customers. [Page 2 of exhibit 9]. Therefore, Mr. Gonzalez removed Mr. Lozada from the

   SuperValu account and fired him. [Exhibit 6, page 5]. Thus, Mr. Lozada’s protected activity was

   a contributing factor in the adverse action. Id. MGI’s employees, officers and directors are

   connected to MPSI’s tort giving rise to the lawsuit. Id.

   19.    In conclusion, MGI’s burden is to prove that there is no dispute as to any material facts

   and MGI is entitled to judgment as a matter of law regarding MGI’s status as Mr. Lozada’s

   employer and MGI has not met this burden. Fed. R. Civ. P. 56(a). [Exh. 2]. In United States vs.

   Jon-T Chemicals, Inc. the Court of Appeals for the 5th Circuit held that if a parent company

   exercises total domination and control over a subsidiary then consequently the subsidiary is the



   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                    17
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 18 of 20 PageID #: 2211




   alter ego of the parent company and it is not clearly erroneous for the district court to pierce the

   corporate veil and hold the parent company liable for acts done by the subsidiary. United States

   v. Jon-T Chemicals, Inc., 768 F.2d 686, 689 (5th Cir. 1985). [Exhibit 1]. MGI has failed to prove

   that MPSI is not MGI’s alter ego. MGI has failed to prove that the court should not pierce the

   corporate veil and hold MGI liable for MPSI’s actions. Thus, MGI has failed to prove that MGI

   is entitled to judgment as a matter of law regarding MGI’s status as Mr. Lozada’s employer.

   20.    If the Court believes that MGI had met its burden, then the Court should defer ruling on

   MGI’s motion for summary judgment because Mr. Lozada cannot present facts essential to

   justify his opposition to MGI’s motion for summary judgment since Mr. Lozada has not deposed

   Craig Bernier, Sylvia Gil, Derya White, and Fredy Morales and these depositions will prove that

   MPSI was MGI’s alter ego. [Exhibit 3]. Rule 56(d) of the Federal Rules of Civil Procedure says,

   “if a nonmovant shows by affidavit or declaration that for specified reasons, it cannot present

   facts essential to justify its opposition, the court may: (1) defer considering the motion or deny it;

   (2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

   appropriate order.” Fed. R. Civ. P. 56. [Exhibit two.] Then after these witnesses confirm that

   MPSI is MGI’s alter ego, the Court should deny MGI’s motion for summary judgment because

   MGI exercises total domination and control over MPSI and consequently MPSI is the alter ego

   of MGI. Thus, after these witnesses confirm that MPSI is MGI’s alter ego, the court should

   pierce the corporate veil and hold MGI liable for acts done by MPSI.

   21. If the Court believes that Mr. Lozada can present facts essential to justify his opposition to

   MGI’s motion for summary judgment, then the Court should rule that MPSI is MGI’s alter ego.

   The Court should pierce the corporate veil and hold MGI liable for MPSI’s actions. Therefore,




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                      18
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 19 of 20 PageID #: 2212




   the Court should deny MGI’s motion for summary judgment because MGI is not entitled to

   judgment as a matter of law.




                                        RELIEF REQUESTED

          For the above reasons, Mr. Lozada, respectfully asks the Court to deny MGI’s motion for

   summary judgment. If the court is not willing to do that, then Mr. Lozada respectfully asks the

   Court to defer considering MGI’s motion for summary judgment because MGI’s motion is

   premature. Also, Mr. Lozada asks the Court to grant all other relief, general or special, at law or

   in equity, to which Mr. Lozada may be justly entitled.



                                                                              Respectfully submitted,

                                                                              By: /s/ Theodore Garber


                                                                                     Theodore Garber


                                                                 Texas State Bar Number – 24107171


                                                                        tgarber@txcivillitigation.com


                                                      The Law Office of Juan Antonio Lozada, PLLC


                                                             3305 West Slaughter Lane, Second Floor


                                                                                  Austin, Texas 78748


                                                                                 Phone: 469-693-8334



   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                   19
Case 4:20-cv-00068-RWS-CMC Document 89 Filed 05/05/20 Page 20 of 20 PageID #: 2213




                                                                                  Fax: 866-586-5513




                                   CERTIFICATE OF SERVICE


   This is to certify that on May 5, 2020, I electronically transmitted the foregoing document to the

   Clerk of Court using the ECF system of filing, which will transmit a Notice of Electronic Filing

   to counsel for Defendants, ECF registrants.



                                          /s/ Theodore Garber

                                           Theodore Garber




   MR. LOZADA’S RESPONSE TO MGI’S MOTION FOR SUMMARY JUDGMENT AND BRIEF IN SUPPORT                 20
